 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY L. FLETCHER,                                No. 1:18-cv-01350-DAD-JLT (PC)
12                        Plaintiff,
13            v.                                          ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS, DENYING
14    STU SHERMAN, et al.,                                PLAINTIFF’S APPLICATION TO PROCEED
                                                          IN FORMA PAUPERIS, AND REQUIRING
15                        Defendant.                      PLAINTIFF TO PAY THE FILING FEE IN
                                                          FULL TO PROCEED WITH THIS ACTION
16
                                                          (Doc. Nos. 3, 9)
17

18          Plaintiff Gregory L. Fletcher is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983. The matter was refereed to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 14, 2019, the assigned magistrate judge filed findings and recommendations,

22   recommending that plaintiff’s application to proceed in forma pauperis be denied pursuant to 28

23   U.S.C. §1915(g) and that plaintiff be required to pay the $400.00 filing fee in full to proceed with

24   this action. (Doc. No. 9.) Those findings and recommendations explained that plaintiff had

25   suffered three or more prior dismissals which counted as strikes and that plaintiff’s allegations did

26   not satisfy the imminent danger exception under 28 U.S.C. § 1915(g). (Id. at 2-3.) The findings

27   and recommendations were served on plaintiff and contained notice that objections thereto were

28   to be filed within fourteen days after service. (Id. at 3.) To date, plaintiff has not filed objections,
                                                         1
 1   and the time in which to do so has now passed.

 2          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 3   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 4   court concludes the findings and recommendations to be supported by the record and proper

 5   analysis.

 6          Accordingly:

 7          1. The findings and recommendations issued on March 14, 2019 (Doc. No. 9) are

 8               adopted in full;

 9          2. Plaintiff’s application to proceed in forma pauperis (Doc. No. 3) is denied; and

10          3. Within twenty-one days following service of this order, plaintiff shall pay the $400.00

11               filing fee in full to proceed with this action. If plaintiff fails to pay the filing fee

12               within the specified time, this action will be dismissed.

13   IT IS SO ORDERED.
14
        Dated:      June 5, 2019
15                                                         UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
